DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bass (Pub. No.: US 2017/0011619 A1).

Regarding claim 1, Bass teaches an alarm detection device (Fig. 1, audible alarm detector 100), comprising: 
a sound receiver for receiving an external sound to output a first signal (Fig. 1, microphone 110 generates sound signals); 
a signal processing circuit coupled to the sound receiver for receiving the first signal to output a second signal (Fig.1, signal conditioning block 120, pattern detector 140 and comparator 170, para [0011], “The output of multiplier 160 is input into comparator 170. The comparator 170 compares the output of the pattern detector 140 with a threshold value 172 to qualify the result of the pattern detector 140. If the output of the pattern detector 140 meets and/or exceeds the threshold value 172, the audible alert signal detected by microphone interface 110 is determined to be an actual T3/T4 pulse stream and the comparator 170 outputs an active high signal.”. The comparator 170 outputs signals to the multi-pulse qualifier 180 based on the comparison between the received sound signal and the threshold 172); and 
an alarm decision circuit coupled to the signal processing circuit for outputting an alarm signal when a number of the second signals meeting a trigger criterion is equal to a predetermined value during a time range (Fig. 1, multi-pulse qualifier 180, para [0012], “In certain embodiments, after a single T3/T4 alarm period is detected at the output of comparator 170 by an active high signal, the alarm can be further qualified by checking if subsequent alarms are present by multi-pulse qualifier 180. For example, in some embodiments of the invention, N audible alarms must be detected within a predetermined time window determined by timer 182 before outputting an alarm detected signal. In the event that only a single alarm period is detected, with no subsequent alarm period within the predetermined time window, the multi-pulse qualifier 180 does not assert an alarm detected signal. This adds to the general robustness of the alarm detection accuracy. This process looks to see if more than a predetermined number of frames in a given interval resulted in assertion of an active high signal by comparator 170. Since the output of the pattern detector 140, before comparator 170, is a score corresponding to the probability a T3/T4 alarm was detected, these scores may be summed over time to provide a continuous multiple pulse qualification. If so, the host/user is alerted that a T3/T4 alarm was detected responsive to an output alarm detected signal from the multi-pulse qualifier 180.” . The multi-pulse qualifier 180 counts the number of high signals received from the comparator 170 within a predetermined time window 182. If the number of high signals exceeds a predetermined number then the multi-pulse qualifier generates an alarm).  

Regarding claim 2, Bass teaches the alarm detection device according to claim 1, wherein the trigger criterion is whether a logic-high time of the second signal is greater than a standard value (para [0011], the comparator 170 outputs high signals to the multi-pulse qualifier 180 if the received sound signals exceed the threshold 172).  

Regarding claim 8, Bass teaches the alarm detection device according to claim 1, wherein, the alarm decision circuit comprises: 
a connection port coupled to the signal processing circuit (Fig. 1, the multi-pulse qualifier inherently has a connection port to received signals from the comparator to perform the disclosed functions); and 
a processor (para [0014]) coupled to the connection port for receiving the second signal, wherein, the processor determines and calculates the number of the second signals meeting the trigger criterion (para [0012]).

Regarding claim 9, recites a method for the device of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 10, recites a method for the device of claim 2. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (Pub. No.: US 2017/0011619 A1) in view of Katz (Pub. No.: US 2005/0264411 A1).

Regarding claim 6, Bass teaches the alarm detection device according to claim 1, wherein, the signal processing circuit comprises: 
a gain amplifier coupled to the sound receiver for amplifying the first signal to become a third signal (Fig. 1, para [0009], “The front end signal conditioning block 20 also levels the frequency response and amplifies the digital signal.”); 
a filter coupled to the gain amplifier for filtering the third signal to become a fourth signal (Fig. 1, filter 122, para [0009], “ The front end signal conditioning block 120 can comprise, but is not limited to, filters such as high-pass filters 122 for removing DC and low frequency components.”); and 
a comparator coupled to the filter for comparing the fourth signal with a threshold to output the second signal when the fourth signal is greater than the threshold (Fig.1, comparator 170, para [0011]).  
Bass fails to expressly teach the threshold is a sound volume threshold.
However, in the same field of sound detection system, Katz teaches a voltage comparator configured to compare the sound volume that was represented in voltage with a voltage threshold. See Fig. 1A, comparator 206, para [0013], “The filtered S1 is then applied to an audio detector 114. As illustrated in FIG. 1A, within the detector 114, S1 is transmitted to a rectifier 202, wherein S1 is full-wave rectified, and an integrator 204 that integrates the bursts of sine waves that represent S1. Next, the integrated S1 is compared to a threshold level 208 that is fixed in a voltage comparator 206 within the detector. If S1 exceeds the preset threshold level 208, an interrupt signal S2 is sent to the input of the processor 116”. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bass’s threshold with a sound volume threshold as taught by Katz to improve detection accuracy.

Regarding claim 7, Bass in the combination teaches the alarm detection device according to claim 6, wherein, the filter is a high-pass filter instead of a band-pass filter.  
However, in the same field of sound detection system, Katz teaches a sound detection system that uses a band pass filter to remove undesired noises. See Fig. 1, filter 112 and para [0012], “The amplified S1 is then input to a bandpass filter 112, the bandpass filter 112 being designed to be within the frequency bandwidth of the pulsating warning tone from the alarm keypad 104. The bandpass filter 112 will filter out the majority of audio signal noise present on S1.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bass’s filter with a band-pass filter to improve noise removal.

Regarding claim 14, recites a method for the device of claim 6. Therefore, it is rejected for the same reasons.

Regarding claim 15, recites a method for the device of claim 7. Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mandl (Pub. No.: US 2019/0362614 A1) teaches a sound detection system for recognizing a received audio signal matching a sound pattern to determine an event.

Seelman (Pub. No.: US 2018/0089985 A1) teaches hazard sound signal detector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ZHEN Y WU/Primary Examiner, Art Unit 2685